Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                        FILED
any court except for the purpose of                       Mar 14 2012, 9:18 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                           CLERK
                                                               of the supreme court,
case.                                                          court of appeals and
                                                                      tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

HILARY BOWE RICKS                               GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                ELLEN H. MEILAENDER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

SHAVAUGHN WILSON,                               )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 49A02-1109-PC-795
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Steven Eichholtz, Judge
                          Cause No. 49G20-9712-PC-175225



                                      March 14, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
        Shavaughn1 Wilson appeals his sentence for his convictions for dealing in cocaine

as a class A felony, possession of cocaine as a class C felony, possession of marijuana as

a class A misdemeanor, and his adjudication as an habitual offender.

        Wilson raises four issues, which we revise and restate as:

        I.      Whether Wilson may challenge the denial of his motion for
                appointment of a special judge;

        II.     Whether the court erred in enhancing Wilson’s sentence for dealing
                in cocaine as a class A felony due to the habitual offender
                adjudication; and

        III.    Whether Wilson’s aggregate sentence is inappropriate in light of the
                nature of the offense and his character.

We affirm.

        The facts of Wilson’s offenses were set forth by this court’s opinion on appeal of

his convictions:

               [O]n November 29, 199[7], Officers Michael Mitchell and Carol
        Johnson heard a loud stereo when they were on bike patrol in an
        Indianapolis residential area. Shortly thereafter, the police officers
        discovered that the noise was emanating from a vehicle which was
        traveling down an alley. Consequently, the police officers stopped the
        vehicle and informed the driver, later determined to be Wilson, that he had
        been stopped because the volume of his stereo violated the municipal noise
        ordinance.

               When he was asked for his driver’s license, Wilson informed the two
        police officers that he did not have one. Officer Mitchell then asked
        Wilson for his name and date of his birth. Wilson responded that his name
        was “Shawn Wilson” and gave the month and day of his birth, but not the
        year. After four requests, Wilson ultimately gave Officer Mitchell his birth
        year. Thereafter, Officer Johnson ran a driver’s license check and Officer

        1
           While the notice of appeal spells Wilson’s first name as Shavaughan, Wilson states in his brief
that his first name is spelled Shavaughn.


                                                    2
       Mitchell issued a citation to Wilson for the municipal noise ordinance
       violation.

              During the stop, Officer Mitchell observed that Wilson appeared
       nervous and was trembling and sweating profusely. Based upon concerns
       for officer safety, Officer Mitchell asked Wilson to step from the vehicle
       whereupon he performed a pat-down search for weapons. No evidence was
       discovered during the pat-down search.

              Officer Johnson’s inquiry revealed that Wilson’s driver’s license
       was suspended. Consequently, Officer Mitchell placed Wilson under arrest
       for driving while his license was suspended. A subsequent search of
       Wilson’s person revealed: (1) several large chunks of cocaine in a plastic
       baggie and eleven individual “bindles” of cocaine, totaling 25 grams; (2)
       Philly blunt cigar box which contained two cigars and one “bindle” of
       marijuana; (3) box of plastic baggies; (4) a razor blade; (5) $1280.00 in
       cash; and (6) two pagers.

Wilson v. State, 754 N.E.2d 950, 953 (Ind. Ct. App. 2001) (internal footnote omitted).

       On February 10, 1999, Wilson was convicted by a jury of dealing in cocaine as a

class A felony; possession of cocaine as a class C felony; and possession of marijuana as

a class A misdemeanor. Id. The trial court adjudicated Wilson an habitual offender. Id.

The court sentenced Wilson to twenty years for his class A felony conviction, which was

enhanced by thirty years for the habitual offender adjudication, four years on the class C

felony conviction, and one year on the class A misdemeanor conviction, and the court

ordered the sentences for the class A felony, the class C felony, and the class A

misdemeanor to be served concurrently with each other. Thus, Wilson was sentenced to

an aggregate term of fifty years. Id. Wilson appealed his convictions, and this court

affirmed. Id. at 958.

       Wilson, pro se, filed a petition for post-conviction relief on October 25, 2004, and

by counsel filed an amendment to the petition on April 28, 2009. In his petition as

                                            3
amended, Wilson raised claims of ineffective assistance of trial and appellate counsel and

a number of freestanding claims of error. Wilson argued in part that his “trial counsel

erred in informing the trial court that Wilson’s habitual offender penalty had to be a 30-

year enhancement attached to Wilson’s Class A felony sentence instead of, as per the

statute, informing the court that it had the discretion to attach Wilson’s habitual

enhancement to any felony sentence, such as Wilson’s sentence for his Class C felony

conviction.” Appellant’s Appendix at 203. Also on April 28, 2009, Wilson filed a

motion for appointment of special judge requesting that Judge Webster Brewer, who had

presided over Wilson’s trial, be appointed to preside over Wilson’s post-conviction

hearing. On May 11, 2009, the court denied Wilson’s motion for appointment of special

judge and set Wilson’s petition for post-conviction relief for hearing.2

       Following a hearing on August 7, 2009, the court issued findings of fact and

conclusions of law on January 29, 2010, which provided that “Wilson argues and the

State concedes that the court was mistakenly informed by counsel that the court was

required to enhance Wilson’s A felony conviction by thirty years,” that “[t]he court relied

on this advice in sentencing” Wilson, and that “[t]he court concludes that this error and

the court’[s] reliance on it require that Wilson’s sentencing should be revisited by the

court.” Id. at 272. The court denied Wilson’s petition for relief on all other bases

claimed by Wilson.



       2
           Judge Steven Eichholtz issued the May 11, 2009 order denying Wilson’s motion for
appointment of special judge and the January 29, 2010 findings and conclusions denying in part and
granting in part Wilson’s petition for post-conviction relief.


                                                4
       Wilson appealed the partial denial of his petition for post-conviction relief, and

this court affirmed. See Wilson v. State, Cause No. 49A02-1002-PC-326, slip op. at 5

(Ind. Ct. App. Oct. 13, 2010), trans. denied.

       On August 8, 2011, the court held a sentencing hearing on the habitual offender

enhancement.3 The court again enhanced Wilson’s twenty-year sentence for his class A

felony conviction by thirty years for the habitual offender adjudication for an aggregate

sentence of fifty years.4

                                                    I.

       The first issue is whether Wilson may challenge the denial of his motion for

appointment of a special judge. Wilson argues that the court erred in denying his request

that Judge Brewer be appointed as special judge, that the court made no specific finding

that Judge Brewer was unavailable in the order denying his request, that Judge Brewer’s

availability should be presumed, and that he was prejudiced because Judge Brewer had

clearly indicated his desire to impose less than fifty years. Wilson requests that we

remand with direction that the trial court either appoint Judge Brewer as special judge or

make proper findings as to why Judge Brewer should not be appointed.

       The State argues that Wilson’s claim is procedurally defaulted and waived and

thus unavailable for appellate review. Specifically, the State argues that “the claim is

procedurally defaulted because the claim was known and available to be raised in

[Wilson’s] appeal from the denial of post-conviction review yet [Wilson] chose not to
       3
           Judge Eichholtz presided over the August 8, 2011 sentencing hearing.
       4
          The court did not modify Wilson’s concurrent sentences for his class C felony conviction and
his class A misdemeanor conviction.

                                                    5
raise the claim in that appeal.” Appellee’s Brief at 9. The State further asserts that

Wilson’s claim is “waived because [Wilson] did not renew his motion or object to Judge

Eichholtz presiding over his resentencing hearing.” Id. at 10.

       We observe that Wilson does not point to the record to show that he appealed the

denial of his motion for appointment of a special judge, challenged the denial of his

motion for appointment of a special judge on appeal from the denial of his request for

post-conviction relief, see Wilson, Cause No. 49A02-1002-PC-326, slip op. at 2-5, or

objected to or otherwise challenged, at his August 8, 2011 sentencing hearing, Judge

Eichholtz presiding over the hearing. As a result, Wilson’s argument that the court erred

in denying his request for a special judge has been waived and is not now available. See

Bunch v. State, 778 N.E.2d 1285, 1289 (Ind. 2002) (observing that a court on appeal may

find that an issue presented in a post-conviction petition was forfeited by means of

procedural default); N.W.W. v. State, 878 N.E.2d 506, 509-510 (Ind. Ct. App. 2007)

(concluding that the appellant waived any claim on appeal because the appellant failed to

make timely and specific objections to afford the trial court an opportunity to cure any

alleged error), trans. denied.

                                            II.

       The next issue is whether the court erred in enhancing Wilson’s sentence for

dealing in cocaine as a class A felony due to the habitual offender adjudication. Wilson

argues that the court erred in attaching the habitual offender enhancement to his

conviction for dealing in cocaine as a class A felony under Count I. Wilson specifically

argues that “[w]hat was not fair . . . was citing the reduced term on the underlying offense

                                             6
as another reason to impose thirty (30) years for the Habitual Offender by attaching it to

that count,” that “effectively giving Wilson the maximum sentence for the underlying

offense by attaching the Habitual Offender enhancement to the minimum sentence for it

was not justified by the Court’s sentencing statement that the aggravators, being the prior

criminal history, outweighed the mitigators,” and that “[i]n remedy this Court may either

remand with instructions or move the Habitual Offender enhancement to Count II and re-

sentence Wilson accordingly.” Appellant’s Brief at 14-15.

       The State argues that the court properly attached the habitual enhancement to

Wilson’s sentence under Count I. The State asserts that “the trial court was not obligated

to try to guess what sentence Judge Brewer would have imposed or to impose that same

sentence,” that Wilson “was not entitled to have his habitual attached to the class C

felony” under Count II, and that “the trial court’s decision in this regard is more than

justified by the record.” Appellee’s Brief at 16-17.

       We first observe that Wilson did not cite to authority at the August 8, 2011 hearing

and does not cite to authority on appeal providing that the court on resentencing was not

permitted or did not have the discretion to enhance his sentence for the class A felony

conviction due to his habitual offender adjudication. This court has stated that “where a

defendant is convicted of multiple felonies at the same time and the defendant is an

habitual offender, the trial court may attach the habitual offender finding to any of the

relevant felonies even if attachment results in a harsher penalty.”   Burrus v. State, 763

N.E.2d 469, 472 (Ind. Ct. App. 2002), trans. denied; see also Merritt v. State, 663 N.E.2d

1215, 1217 (Ind. Ct. App. 1996) (“Aside from setting the parameters concerning the

                                             7
length of the enhancement, the relevant statutes contain no guidelines or formulas for

courts to apply or follow when determining the length of the habitual offender

enhancement. Instead, the decision is left to the trial court’s discretion.”), trans. denied.

Further, Wilson does not cite to authority for the proposition that the court was not

permitted to enhance his sentence for his class A felony conviction where the sentence

imposed on the class A felony conviction was the minimum sentence (twenty years) and

where the addition of the habitual enhancement to the sentence for the class A felony

conviction has the effect of imposing an aggregate sentence equal to the sentence the

defendant could have received had the maximum sentence for the class A felony

conviction been imposed (fifty years).

         In addition, at the August 8, 2011 hearing, the court concluded that enhancing

Wilson’s sentence for his class A felony conviction was proper. Specifically, the court

stated “I don’t think it’s my job here today to impose what I think Judge Brewer should

have imposed. It’s what I think should be imposed according [to] the factors that were

available at sentencing at that time.” Transcript at 15. After some discussion, the court

found:

                 Well considering the factors available, number one I would not have
         imposed the minimum sentence. But I am not going to change it since
         Judge Brewer did. I would have found the aggravators which clearly would
         have outweighed the mitigators and probably imposed the minimum
         sentence, but am not – not the minimum but the presumptive sentence of
         thirty (30) years. I am not going to increase that portion of his sentence
         because I don’t think that that would be fair to do that. That being the case,
         I don’t see anything wrong with the enhancement of thirty (30) years on the
         A Felony. Given that he was given the benefit of a mitigated sentence
         under the facts, and he has a significant number of felony convictions, he
         was relatively young at the time this occurred and continually had run-ins

                                               8
       with the law. While he plead probably to D felonies or was convicted of D
       felonies they all started off as significant higher offenses and he had
       engaged in conduct that showed as the presentence indicated a clear
       disrespect for the law. So the Court will impose the same sentence which
       was twenty (20) years, enhanced to thirty (30) . . . for a total of fifty (50) on
       the A Felony.

Id. at 17-18.

       Based upon the record, Wilson has not demonstrated that the court erred in

ordering that his twenty-year sentence for dealing in cocaine as a class A felony be

enhanced by thirty years for Wilson being found to be an habitual offender.

                                             III.

       The next issue is whether Wilson’s sentence is inappropriate. Indiana Appellate

Rule 7(B) provides that this court “may revise a sentence authorized by statute if, after

due consideration of the trial court’s decision, [we find] that the sentence is inappropriate

in light of the nature of the offense and the character of the offender.” Under this rule,

the burden is on the defendant to persuade the appellate court that his or her sentence is

inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       Wilson argues that his arrest was “for a noise violation, not even a moving

violation,” that “this was not a situation where Wilson was actually caught selling

cocaine,” and that his previous convictions “were only for misdemeanors and low level

felonies.” Appellant’s Brief at 15. Wilson further argues that “[h]e was originally given

fifty (50) years due to a misunderstanding of the law which would have allowed the

Court to give him less” and that “[d]espite proving that misunderstanding and prejudice,

he was re-sentenced to the same fifty (50) years by the Judge currently presiding over the


                                              9
Court after declining to appoint the original Judge to handle the case.” Id. at 15-16.

Wilson requests that we find his fifty-year sentence inappropriate and “revise it as the

Court deems appropriate.” Id. at 16.

      The State argues that Wilson’s aggregate fifty-year sentence is appropriate. The

State argues that the evidence showed that Wilson “was engaged in a significant dealing

operation – he was found with twenty-five grams of cocaine, $1280 in cash, and two

pagers.” Appellee’s Brief at 19. The State also argues that “this case was only the most

recent in an extensive record of repeated criminal conduct” and points to Wilson’s

juvenile and adult convictions and prior probation revocations. Id. at 20. The State

further argues that “there is nothing mitigating in this record with respect to [Wilson’s]

character” and that Wilson “was expelled from high school, has no history of steady

employment, has never filed an income tax return, and has completed no programs while

incarcerated.” Id. at 21. The State points to the PSI which indicates that Wilson “spent

$100 a day” on his marijuana habit and “consumed a fifth of liquor every day prior to

being incarcerated.” Id. The State also argues that Wilson’s fifty-year sentence is “well

below the maximum eighty-year sentence authorized by law” and that the sentence “is

appropriate in light of [Wilson’s] extensive and serious criminal record and the lack of

anything in this record to suggest that any lesser punishment would serve to rehabilitate

[Wilson] or protect society from his recidivistic criminal behavior.”        Id.   In his

appellant’s reply brief, Wilson argues that giving him a lesser sentence would not be a

windfall but would be fair.



                                           10
       Our review of the nature of the offense reveals that Wilson was stopped because of

the noise emanating from his vehicle, that the officers discovered that his driver’s license

was suspended and placed Wilson under arrest, and that the search of Wilson revealed

several large chunks of cocaine in a plastic baggie and eleven individual bindles of

cocaine totaling 25 grams; a blunt cigar box which contained two cigars and one bindle

of marijuana; a box of plastic baggies; a razor blade; $1280.00 in cash; and two pagers.

Wilson, 754 N.E.2d at 953. Wilson was convicted by a jury of dealing in cocaine as a

class A felony, possession of cocaine as a class C felony, and possession of marijuana as

a class A misdemeanor, and Wilson was adjudicated an habitual offender.

       Our review of the character of the offender reveals that the presentence

investigation report (the “PSI”) indicates that Wilson was born on July 9, 1976, and his

juvenile adjudications include criminal conversion and theft in 1989, disorderly conduct

and/or resisting law enforcement in 1990, and battery in 1991. In March 1993, Wilson

was charged as an adult with attempted murder as a class A felony, criminal recklessness

as a class D felony, and carrying a handgun without a license as a class A misdemeanor

and was found guilty in July 1993 of the charges for criminal recklessness and carrying a

handgun without a license. In addition, Wilson was convicted as an adult of possession

of cocaine as a class D felony in December 1993, criminal trespass and resisting law

enforcement as class A misdemeanors in May 1995, possession of marijuana as a class A

misdemeanor in June 1995, battery as a class D felony in November 1996, auto theft as a

class D felony and resisting law enforcement as a class A misdemeanor in October 1998,

and resisting law enforcement as a class D felony in February 1999. Further, Wilson was

                                            11
found in violation of probation and his probation was revoked three times. The PSI

provides that Wilson reported that “he was drinking every day prior to his incarceration”

and that “he was drinking a 5th of liquor on a daily basis.” PSI at 9. Wilson also

reported that he smoked marijuana every day and “spent approximately $100.00 a day on

this habit.” Id.

        After due consideration, we conclude that Wilson has not sustained his burden of

establishing that his aggregate sentence of fifty years is inappropriate in light of the

nature of the offense and his character.5

        For the foregoing reasons, we affirm Wilson’s aggregate sentence of fifty years.

        Affirmed.

MAY, J., and CRONE, J., concur.




        5
          To the extent Wilson cites to Article 1, §§ 16 and 18 of the Indiana Constitution, we note that
Wilson does not develop a cogent argument and thus that he has waived the issues. See Tracy v. State,
837 N.E.2d 524, 531 n.10 (Ind. Ct. App. 2005) (holding that the defendant’s argument that his sentence
violated Article 1, Section 16 of the Indiana Constitution was waived for failure to present a cognizable
argument), clarified on reh’g by 840 N.E.2d 360 (Ind. Ct. App. 2006), trans. denied. Further, with respect
to Article 1, § 16, we note that “[d]etermining the appropriate sentence for a crime is a function properly
exercised by the legislature.” Teer v. State, 738 N.E .2d 283, 290 (Ind. Ct. App. 2000), trans. denied.
“This court will not disturb the legislature’s determination unless there is a showing of clear constitutional
infirmity. . . . Rather, a sentence may be unconstitutional by reason of its length, if it is so severe and
entirely out of proportion to the gravity of offense committed as to shock public sentiment and violate the
judgment of a reasonable people.” Id. (internal citations omitted). We cannot say that Wilson’s sentence
shocks the public sentiment or violates the judgment of reasonable people. See Teer, 738 N.E.2d at 290.
In addition, we note that the Indiana Supreme Court has held that “particularized, individual applications
are not reviewable under Article 1, Section 18 because Section 18 applies to the penal code as a whole
and does not protect fact-specific challenges.” Ratliff v. Cohn, 693 N.E.2d 530, 542 (Ind. 1998), reh’g
denied.

                                                     12